DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 14, 2022.  As directed by the amendment: claims 21, 23, 26, 27, and 34 have been amended, claims 28 and 31 have been cancelled, and 35-38 have been added.  Thus, claims 21-27, 29, 30, and 32-38 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a)/(b) rejections previously set forth in the Non-Final Office Action mailed December 14, 2021.
	Response to Arguments
Applicant's arguments filed March 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 of the Remarks that “Lipp refers to powders containing a divalent metal cation salt such as calcium. Lipp goes on to list countless drugs that can be included in these dry powders. However, these dry powders are very different than those claimed in Smutney and there is no expectation that these powders containing a divalent metal cation salt would work in the inhalers of claim 21”.  The examiner respectfully disagrees and first notes that Lipp was only relied upon for the teaching of using a cannabinoid as an active agent and incorporating a phospholipid in the composition.  The examiner further notes that Smutney is directed to any active 
Applicant further argues on pg. 8 of the Remarks that “Wilson mentions cannabinoids, but it is completely silent in view of phospholipids. Thus, it is highly unlikely that a skilled artisan would look to Wilson”.  The examiner respectfully disagrees and notes that Wilson teaches that surfactants can be incorporated into a dry powder composition to improve aerodynamics and bioavailability of the formulation (paragraph 77) and that an example surfactant is a phospholipid (paragraph 81 discloses DPPC which is disclosed in Applicant’s specification in paragraph 103 as an example phospholipid).
Applicant argues on pg. 8 of the Remarks that “Smutney is completely silent in view of having a cannabinoid or a phospholipid as an active ingredient, let alone a combination thereof as presently claimed. A person skilled in the art would thus, not have been motivated to start with Smutney and combine it with any other documents in order to derive the claimed subject-matter”.  The examiner respectfully disagrees as .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29, 30, 33-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney (US 20130291866) in view of Lipp (US 20130243828) in further view of Wilson (US 20070196503).
Regarding claim 21, Smutney discloses a drug delivery system comprising a dry powder inhaler (inhaler device 200 in fig. 9), enclosure (cartridge 250 in fig. 10) and dry powder composition comprising microcrystalline particles of a 3,6-bis(N-fumarvl-4-aminobutvl)-2,5-diketopiperazine (paragraph 199; paragraph 214 discloses the composition comprises microcrystalline particles), wherein the enclosure is configured to hold the dry powder composition (paragraph 19 discloses that the cartridge can contain any dry powder medicament).
Smutney further discloses that the dry powder composition can comprise any active agent (paragraph 196) but does not explicitly teach or disclose the composition comprising a cannabinoid in an amount from 1% to 40% (w/w) and a phospholipid.
Lipp is drawn to dry powder compositions (paragraph 14) and teaches that an example active agent is a cannabinoid (paragraph 149 discloses both tetrahydrocannabinol and cannabidiol).  Lipp further teaches that the composition can comprise a phospholipid (paragraph 108).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have 
Additionally, Lipp teaches that the active agent in the dry powder composition is provided in an amount from 1% to 40% (w/w) (paragraph 28 discloses 5% or more which would encompass the claimed range).  Further, a review of Applicant’s specification assigns no criticality to the claimed composition amount (paragraphs 105 and 106 states potential ranges and also notes that the amount can vary depending on the form and size of the drug to be delivered).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the amount of the cannabinoid in the composition to be between 1%-40% w/w, as taught by Lipp, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, in the modified device of Smutney, Smutney discloses the dry powder inhaler is a breath-actuated inhaler (abstract; paragraph 8).
Regarding claim 23, in the modified device of Smutney, Smutney discloses the dry powder inhaler comprises a body (housing 220 in fig. 10) having a proximal portion and a distal portion (see below), wherein the body further comprises a mouthpiece 

    PNG
    media_image1.png
    293
    438
    media_image1.png
    Greyscale

Regarding claim 24, in the modified device of Smutney, Smutney discloses the enclosure is a cartridge (cartridge 250 in fig. 10) with a cup (container 251 in fig. 11A) and a lid (top 256 in fig. 11A) which are moveable relative to one another in a 
Regarding claim 25, in the modified device of Smutney, Smutney discloses the dry powder inhaler is configured to attain an open or loading position (fig. 11A; paragraph 40), and a closed or dosing position (fig. 11B; paragraph 40).
Regarding claim 26, in the modified device of Smutney, Smutney discloses dry powder inhaler is provided as a reusable inhaler for delivering a single unit dose of an inhalable composition (paragraph 8 discloses the inhaler can be a reusable inhaler for single unit dose cartridges).
Regarding claim 27, modified Smutney teaches all of the claimed limitations set forth in claims 21 and 23, as discussed above, but does not teach or disclose the mouthpiece further has an internal volume extending from the first inlet port to the exit port, wherein the internal volume is greater than 0.2 cubic centimeters.
In a separate embodiment (figs. 12-15), Smutney teaches an inhaler (300 in fig. 12) comprising a mouthpiece (mouthpiece 330 in fig. 15B) comprising a first inlet port (310 in fig. 15B) to an exit port (335 in fig. 15B) which has an internal volume greater than 0.2 cubic centimeters (paragraph 141 discloses that the internal volume extending from inlet port 310 to outlet port 335 is greater than about 0.2 cm.sup.3).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the internal volume of the mouthpiece of the first embodiment of Smutney discussed above to have a volume greater than 0.2 cubic centimeters extending from a first inlet port to an exit port, as taught by the second 
Regarding claim 29, in the modified device of Smutney, Lipp discloses the cannabinoid is a tetrahydrocannabinol (paragraph 149).
Regarding claim 30, in the modified device of Smutney, Lipp discloses the cannabinoid is a cannabidiol (paragraph 149).
Regarding claim 33, in the modified device of Smutney, Lipp discloses the phospholipid is a 1,2- dipalmitoyl-sn-glycero-3-phosphocholine (DPPC) (paragraph 108).
Regarding claim 34, Smutney discloses a drug delivery system comprising a breath-actuated, dry powder inhaler (200 in fig. 9; paragraph 4 discloses the inhaler is breath-actuated), an enclosure (cartridge 250 in fig. 10) and dry powder pharmaceutical composition comprising microcrystalline particles of 3,6-bis(N-fumarvl-4-aminobutvl)-2,5-diketopiperazine (paragraph 199; paragraph 214 discloses the composition comprises microcrystalline particles), wherein the enclosure is a cartridge configured to hold the dry powder pharmaceutical composition (element 250 is defined as a “cartridge” in paragraph 134; paragraph 19 discloses the cartridges contain the dry power composition), wherein the breath- actuated, dry powder inhaler can be provided as a reusable inhaler for delivering a single unit dose of the dry powder pharmaceutical composition (paragraph 8 discloses the inhaler can be a reusable inhaler to be used with a single unite dose cartridge).

Lipp is drawn to dry powder compositions (paragraph 14) and teaches that an example active agent is a cannabinoid (paragraph 149 discloses both tetrahydrocannabinol and cannabidiol).  Lipp further teaches that the composition can comprise a phospholipid (paragraph 108).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the active agent of Smutney to be a cannabinoid, as taught by Lipp, since Lipp teaches that this agent is a suitable active agent for a dry powder composition.  It would have been further obvious to have added the phospholipid to the composition for the purpose of stabilizing the composition and improve the aerodynamics and bioavailability of the dry power diketopiperazine composition, as taught by Wilson (paragraphs 77 and 81).
Additionally, Lipp teaches that the active agent in the dry powder composition is provided in an amount from 1% to 40% (w/w) (paragraph 28 discloses 5% or more which would encompass the claimed range).  Further, a review of Applicant’s specification assigns no criticality to the claimed composition amount (paragraphs 105 and 106 states potential ranges and also notes that the amount can vary depending on the form and size of the drug to be delivered).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the amount of the cannabinoid in the composition to be between 1%-40% w/w, as taught by Lipp, since it has been held that “[i]n the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 35, in the modified device of Smutney, Lipp discloses the cannabinoid is a tetrahydrocannabinol (paragraph 149).
Regarding claim 36, in the modified device of Smutney, Lipp discloses the cannabinoid is a cannabidiol (paragraph 149).
Regarding claim 38, in the modified device of Smutney, Lipp discloses the phospholipid is a 1,2- dipalmitoyl-sn-glycero-3-phosphocholine (DPPC) (paragraph 108).
Claims 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smutney in view of Lipp and in further view of Wilson, as applied to claims 21 and 34 above, and further in view of Edwards (US 20020034477).
Regarding claims 32 and 37, modified Smutney teaches all of the claimed limitations set forth in claims 21 and 34, respectively, as discussed above, but does not teach or disclose the phospholipid is a 1,2- distearoyl-sn-glycero-3-phosphocholine (DSPC).
Edwards is directed towards a dry powder composition for inhalation (paragraph 7) which comprises 1,2- distearoyl-sn-glycero-3-phosphocholine (paragraph 43).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the phospholipid to be 1,2- distearoyl-sn-glycero-3-phosphocholine, as taught by Edwards, since Edwards teaches that this is a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783